Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-3, 5-7, 9-11, 13, 15-16, 18, 20-28, 32 and 34 are all the claims.

Election/Restriction
2.			REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
3.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 5-7, 9-11, 13, 15-16, 18, 20-28, drawn to an anti-PD-L1/anti-CD47 bispecific antibody that is a heterodimer comprising either the first Fc chain or second Fc chain of the bispecific antibody comprising amino acid substitutions at positions 366 and 399, and the other comprises amino acid substitutions at positions 351, 407 and 409; a polynucleotide; a vector; a host cell; a method of making.
Group II, claim(s) 32 and 34, drawn to a method of preventing or treating a disease comprising administering the bispecific antibody of Claim 1.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: preventing or treating a disease.
See the on-line definition for prevention versus treatment: //www.researchgate.net/publication/264597061_Prevention_vs_Treatment_What's_the_Right_Balance.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  32.
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: CN103429620 (IDS 6/2/2020) discloses a bispecific antibody containing a heterodimer Fc region, wherein a first CH3 domain comprises amino acid modifications L351Y and Y407A, a second CH3 domain comprises amino acid modifications T366A and K409F, the first or second CH3 domain may further comprise modifications such as D399R, with multiple substituting solutions such as L351D, T366L, and Y407V,and at least one of the bispecific antibodies may Bepalivizumab (equivalent to the monospecific anti-PD-L1 antibody of the present application).
	WO2017167919 (IDS 6/2/2020) discloses a bispecific antibody having a specificity against a T cell surface antigen and a specificity against a tumor-associated antigen (such a sCD47), which can be administered in combination with anti-PD-L1 atezolizumab.
	WO2016109415 ((IDS 6/2/2020); see SEQ ID NOs: 1 and 12) discloses a variable region sequence of an anti-CD47 antibody.
	A person skilled in the art would readily conceive of obtaining L351E and Y407L from L351D, Y407A, and Y407V. In addition, it is known in the art that D399 interacts with K409 of another Fc chain, and T366 interacts with L351 and Y407 of another Fc chain. Therefore, after D399 is substituted by R, it is necessary to perform
substitution for K of 409 so as to ensure binding of heterologous Fc chains. Moreover, according to a combination of amino acid sites and a substitution situation at other amino acid sites, a person skilled in the art would readily determine to select a negatively charged or uncharged amino acid for this site; and V is also a common uncharged amino acid used for substitution in an Fc region. Similarly, on the basis
of the amino acid sites provided by D1, it would be obvious for a person skilled in the art to recombine distributions of the amino acid sites on the two Fc chains according to an interaction of amino acid sites which is known in the art. Since PD-L1 is a T cell surface antigen, it would be obvious for a person skilled
in the art to obtain the technical motivation of an anti-PD-L1 and CD47 bispecific antibody in the form of a heterodimer on the basis of the disclosure of the references and obtain the anti-PD-L1 and CD47 bispecific antibody in the form of a heterodimer.

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643